The Chahcellor.
The bill is filed by a creditor of the estate .of Madison Decker, deceased, late of the county of Sussex, against his ■administratrix, for a settlement of the estate in this court. It alleges that, after letters of administration were issued to her, the defendant filed her inventory according to law; that out ■of the personal estate, she received, as widow of the intestate, property to the value of $200, in pursuance of the provision of the statute; that there remained in her hands to be administered less than $100 of the personal estate; that the intestate .died seized of a lot of land in Sussex county; that there are *240debts amounting in the aggregate to a considerable sum, du© from the estate; that the defendant, soon after receiving letters of administration, removed out of the county of Sussex, so that the creditors have had no opportunity to present t©> her their claims or demands against the estate, and that she-has done nothing, except as above mentioned, towards the settlement of the estate, or in discharge of her duty as administratrix. It prays that an account may be taken of the personal estate, and of the claims of the creditors, and that they may be paid out of the personal estate, and that if that be insufficient for the purpose, the real estate may be sold and the proceeds applied thereto.
It is quite enough to say that the bill shows no reason for drawing the settlement of the estate into this court. It does not even appear by it or by the evidence, that the administratrix left this state. For aught that appears by either, she merely removed out of the county of Sussex into another county in this state. But however that may be, the complainant has an adequate remedy at law under every aspect of the bill. The bill will, therefore, be dismissed.